DETAILED ACTION
Status of Claims
This action is in reply to the application/communication filed on 13 July, 2022.
Applicant’s election without traverse of Group I - Claims 1 - 16 in the reply filed on 13 July, 2022 is acknowledged. Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 July, 2022. 
Claims 1 – 16 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

Claims 11 and 16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 11 and 16 are direct to a Method, and depend from Claims 1 and 12 respectively, and which are directed to a System. Therefore, Claims 11/16 improperly depends from Claims 1/12. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019). 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 and the October 2019 Update: Subject Matter Eligibility issued on 17 October, 2019 by the USPTO provides groupings of subject matter that are considered to be abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind). 
Claim 1 is representative. Claim 1 recites: 
A system for predictively diagnosing a medical condition of a pet, the system comprising; 
a library of uniquely identifiable pet behaviors exhibited by a plurality of similar pets, each uniquely identifiable pet behavior comprising a uniquely identifiable data signature associated with the behavior, the library of uniquely identifiable pet behaviors stored in a cloud database; 
a library of known symptoms associated with each of a plurality of medical conditions of a pet, the library of known symptoms stored in the cloud database; 
a plurality of individual pet health records stored in the cloud database, each record comprising at least uniquely identifiable physiological and behavior data; 
local computer adapted to receive a set of data from a plurality of sensors associated with a unique pet and further adapted to transmit the set of data to an individual pet health record associated with the unique pet in the cloud database; 
wherein the cloud database is adapted to perform a rules-based machine analysis of a pet’s physiological and behavior data and the identification of anomalies related to physiological or behavioral changes compared to the unique pet’s historical data trends; 
wherein the cloud database is adapted to perform a rules-based machine analysis of physiological and/or behavior data anomalies that positively correlate with symptoms stored in a symptoms library; 
wherein the cloud database is adapted to perform a rules-based machine that correlates the symptoms to one or more predicted medical conditions; and 
a rules-based machine that communicates the predicted medical condition to a pet guardian or a veterinarian. 
Claim 12 recites similar limitations in less detail; and Claims 11 and 16 recites a method of using the system of Claims 1 and 12. Application/Control Number: 16/885,106 Page 5 Art Unit: 3626 
Claims 1 - 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea. The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea. 
STEP 1 
The claims are directed to a device, a method and non-transitory computer readable medium which are included in the statutory categories of invention. 
STEP 2A PRONG ONE 
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea including: 
perform a rules-based analysis of a pet’s physiological and behavior data and the identification of anomalies related to physiological or behavioral changes compared to the unique pet’s historical data trends; 
perform a rules-based analysis of physiological and/or behavior data anomalies that positively correlate with symptoms stored in a symptoms library; 
perform a rules-based that correlates the symptoms to one or more predicted medical conditions. 
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion. 
The specification discloses that analyzing a pet’s behavior to identify anomalies, correlating anomalies to symptoms and the symptoms to a medical condition are “well established since the founding of modern veterinary medicine. Analyzing a pets physiological and behavior data, is a process that, except for generic computer implementation steps, can be performed in the human mind. As such, the claims recite an abstract idea within the mental process grouping. 
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The specification discloses that analyzing a pet’s behavior to identify anomalies, correlating anomalies to symptoms and the symptoms to a medical condition are “well established since the founding of modern veterinary medicine”. This type of activity includes conduct that would normally occur when managing a pet’s particular medical condition. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping. 
STEP 2A PRONG TWO 
The claims recite limitations that include additional elements beyond those that encompass the abstract idea above including: 
a library of uniquely identifiable pet behaviors exhibited by a plurality of similar pets, each uniquely identifiable pet behavior comprising a uniquely identifiable data signature associated with the behavior, the library of uniquely identifiable pet behaviors stored in a cloud database; 
a library of known symptoms associated with each of a plurality of medical conditions of a pet, the library of known symptoms stored in the cloud database; 
a plurality of individual pet health records stored in the cloud database, each record comprising at least uniquely identifiable physiological and behavior data; 
a local computer adapted to receive a set of data from a plurality of sensors associated with a unique pet and further adapted to transmit the set of data to an individual pet health record associated with the unique pet in the cloud database; 
a rules-based machine that communicates the predicted medical condition to a pet guardian or a veterinarian. 
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
Examiner notes that the specification discloses that the library of data signatures associated with behaviors is “created in a controlled laboratory environment”, and that the library of symptoms associated with medical conditions is “created by experts”; and as such also constitute mental processes. 
The computer and database are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Storing libraries of data such as behaviors associated with a data signature, symptoms associated with medical conditions, and health records, as well as receiving data from sensors are insignificant extra-solution activities – i.e. a data gathering steps. Similarly, communicating the results of the abstract process is an insignificant post-solution activity that does not add a meaningful limitation to the abstract idea. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract diagnostic process into a practical application of that process. 
STEP 2B 
The additional elements identified above do not amount to significantly more than the abstract diagnostic process. Storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech. Similarly, receiving information is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Displaying the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computer and database). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of sensors/sensor data, data signatures (2, 3, 6 – 8, 9, 13); types of computer (10); those that recite additional abstract ideas including: correlating data signatures to behavior patterns (14); those that recite well-understood, routine and conventional activity or computer functions including: periodic processing (5); a portal for voice, video and data communication (15); those that recite insignificant extra-solution activities; storing data (4); or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention. 
The method claims, specifically, Claims 11 and 16, are no different from the system claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 11 – 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rugg: (US PGPUB 2006/0155172 A1). 
Claims 12 – 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rugg: (US PGPUB 2006/0155172 A1).
CLAIMS 1 and 11 
Rugg discloses a veterinary telemedicine system that includes the following limitations: 
A system for predictively diagnosing a medical condition of a pet, the system comprising; a library of uniquely identifiable pet behaviors exhibited by a plurality of similar pets, each uniquely identifiable pet behavior comprising a uniquely identifiable data signature associated with the behavior, the library of uniquely identifiable pet behaviors stored in a database; (Rugg 0016, 0112, 0116, 0121, 0122, 0139);
a library of known symptoms associated with each of a plurality of medical conditions of a pet, the library of known symptoms stored in the database; (Rugg 0012, 002, 0109, 0138 – 0140);
a plurality of individual pet health records stored in the database, each record comprising at least uniquely identifiable physiological and behavior data; a local computer adapted to receive a set of data from a plurality of sensors associated with a unique pet and further adapted to transmit the set of data to an individual pet health record associated with the unique pet in the database; (Rugg 0010 – 0013, 0015, 0094, 0113, 0121, 0122, 0124);
wherein the database is adapted to perform a rules-based machine analysis of a pet’s physiological and behavior data and the identification of anomalies related to physiological or behavioral changes compared to the unique pet’s historical data trends; wherein the database is adapted to perform a rules-based machine analysis of physiological and/or behavior data anomalies that positively correlate with symptoms stored in a symptoms library; wherein the database is adapted to perform a rules-based machine that correlates the symptoms to one or more predicted medical conditions; (Rugg 0121, 0124, 0138); and 
a rules-based machine that communicates the predicted medical condition to a pet guardian or a veterinarian; (Rugg 0010).
Rugg discloses a monitoring system for animals including pets in their customary living environment. The system includes a stored pattern database that includes characteristics, that are known a priori, and that are used to identify a behavior of interest. For example, patterns associated with sensor signals corresponding to behaviors may be heuristically developed and stored in a remote database - (i.e. a library of pet behaviors associated with a data signature). Symptom of the medical condition may involve animal behaviors. Sensors are used to detect the pet’s behavior, and sensor signals are transmitted to a remote processor for analysis. The signals include identification information to distinguish between individual pets. The system provides access to the data via an I/O structure. The system identifies a predicted medical condition based on the sensor signal output using artificial intelligence processing schemes. Rugg teaches a remote computer/database, but does not expressly disclose a cloud computer/database. Cloud database systems are old and well-known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the monitoring system of Rugg so as to have included well-known cloud database systems, merely as a matter of design choice, in order to allow for widespread access to data and processing power.

CLAIMS 2 - 5 
Rugg discloses the limitations above relative to Claim 1. Additionally, Rugg discloses the following limitations: 
wherein the plurality of sensors associated with a pet comprises one or more of a wearable smart collar, a metered water bowl, a metered food bowl, a scale, a motion sensing camera, a microphone, or an RFID or NFC tag; (Rugg 0015) – disclosing motion sensing cameras;
wherein data from at least one of an accelerometer, a magnetometer or a gyroscope sensor of a wearable smart collar comprises a data signature relating to a uniquely identifiable behavior of the uniquely identifiable pet; (Rugg 0022) – disclosing accelerometers and gyroscopes; 
wherein the data from one or more of a metered water bowl, a metered food bowl, a scale, a motion sensing camera, a microphone, or an RFID or NFC tag is stored in an individual health record of the uniquely identifiable pet; (Rugg 0113, 0124, 0126) – disclosing storing data;
wherein data is periodically received from one or more sensors is appended to each pet’s health record, with like data being appended to like data thereby creating unique data trends; (Rugg 0010, 0021, 0112, 0121) – discloses identifying a change in sensor patterns. 
CLAIMS 12 and 16 
Rugg discloses a veterinary telemedicine system that includes the following limitations: 
A veterinary telemedicine system, comprising: a database comprising a library of pet behaviors associated with a plurality of pets, each behavior comprising a data signature associated with the behavior; (Rugg 0109, 0112, 0122, 0139); 
an in-home pet monitoring system adapted to communicate with the database to provide data regarding an individual pet’s behavior to the individual pet’s historical data record; (Rugg 0010 – 0013, 0015, 0094, 0113, 0121, 0122, 0124); and 
a veterinary telemedicine portal adapted to communicate with the database to provide a veterinarian with access to the database; (Rugg 0017, 0113, 0122, 0138, 0140); 
wherein the cloud database comprises a machine learning capability to identify a predicted illness of the pet using the library of pet behaviors or using a library of symptoms that correlate to a library of medical conditions; (Rugg 0012, 0013, 0016, 0020 - 0022, 0036, 0109, 0112, 0138, 0139). 
Rugg discloses a monitoring system for animals including pets in their customary living environment (i.e. in-home). The system includes a stored pattern database that includes characteristics, that are known a priori, and that are used to identify a behavior of interest. For example, patterns associated with sensor signals corresponding to behaviors may be heuristically developed and stored in a remote database - (i.e. a library of pet behaviors associated with a data signature). Sensors are used to detect the pet’s behavior, and sensor signals are transmitted to a remote processor for analysis. The signals include identification information to distinguish between individual pets. The system provides access to the data via an I/O structure. The system identifies a predicted medical condition based on the sensor signal output using artificial intelligence processing schemes. Rugg teaches a remote computer/database, but does not expressly disclose a cloud computer/database. Cloud database systems are old and well-known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the monitoring system of Rugg so as to have included well-known cloud database systems, merely as a matter of design choice, in order to allow for widespread access to data and processing power. 
CLAIMS 13 - 14 
Rugg discloses the limitations above relative to Claim 12. Additionally, Rugg discloses the following limitations: 
wherein the in-home pet monitoring system comprises a plurality of pet wearable, transportable, or fixed IOT devices adapted to communicate data regarding pet behaviors to the cloud database; (Rugg 0015, 0019, 0110, 0121); 
wherein the library comprises a pet behavior database associated with the individual pet; (Rugg 0139), and wherein the library further comprises data received from the plurality of IOT devices; (Rugg 0014, 0024), and wherein the cloud database comprises: a plurality of rules-based engines that analyze data signatures and correlate data signatures in the library to behavior patterns in the library; (Rugg 0109, 0112, 0122, 0139); and 
a symptomology expert system, (Rugg 0021). Rugg discloses wearable and fixed sensors that communicate via the Internet – i.e. IoT devices. Rugg provides a pet behavior database for a particular individual animal based on signals from a plurality of sensors and pattern matching schemes (i.e. rules). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rugg: (US PGPUB 2006/0155172 A1) in view of White et al.: (US PGPUB 2017/0161450 A1). 
CLAIM 15 
Rugg discloses the limitations above relative to Claim 12. With respect to the following limitations: 
wherein the veterinary telemedicine portal provides a veterinarian with voice, video, and data communication with a remotely located pet owner via the in-home pet monitoring system; (White Abstract, 0024, 0025, 0033). 
Rugg discloses communication with a caregiver, but not audio-video conferencing. White discloses an audio-video conferencing system between a veterinarian and a pet owner. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the monitoring system of Rugg so as to have included well-known audio-video conferencing, in accordance with the teachings of White, in order to allow for remote diagnosis of illness in a pet.
Claims 6 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rugg: (US PGPUB 2006/0155172 A1) in view of Mainini: (US PGPUB 2013/0192526 A1). 
CLAIM 6 - 8 
Rugg discloses the limitations above relative to Claim 1. With respect to the following limitations: 
wherein one of the plurality of sensors comprises a water bowl sensor for tracking consumption time and a volume of water consumed over a defined period of time; (Mainini 0011, 0032, 0034, 0048);
wherein one of the plurality of sensors comprises a food bowl sensor for tracking a time, a duration and a food volume consumed over a defined period of time; (Mainini 0010, 0032, 0034, 0048);
wherein one of the plurality of sensors comprises a scale for weighing the pet, and wherein data associated with the scale is time-stamped data comprising a weight of the uniquely identifiable pet; (Mainini 0017, 0034). 
Rugg does not disclose water and food bowl sensors and a scale; however, Mainini does. Mainini discloses a monitoring system for pets that includes water and food bowl sensor for measuring water and food consumption as well as weight for a pet. Data is timestamped. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the monitoring system of Rugg so as to have included water and food bowl sensors and weight scales, in accordance with the teachings of Manini, in order to allow for monitoring food and water consumption , and weight.
CLAIM 9
Rugg discloses the limitations above relative to Claim 1. Additionally, Rugg discloses the following limitations: 
wherein the system further comprises a motion-sensing camera, a microphone, or an RFID or NFC tag; (Rugg 0015) – disclosing motion sensing cameras; 
wherein the data transmitted from the local computer comprises one or more of an activity, a movement, a location or a vocal activity of the pet; (Rugg 0016, 0021, 0114; 
wherein the data transmitted from the local computer correlates to repeatable and/or predictable physiology and behavior of the pet; (Rugg 0109, 0115, 0122) and 
wherein the data transmitted from the local computer is usable to diagnose an illness of the pet; (Rugg 0122, 0138). 
Rugg discloses motions sensing camera, microphones that capture and transmit activity, motion and vocal activity that correlated to repeated or predictable behavior of the pet. With respect to the following:
time-stamped data; (Mainini 0036, 0037, 0041).
Rugg does not disclose time stamped data; however, Mainini does. Examiner asserts that time stamping data is old and well-known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the monitoring system of Rugg so as to have time stamped data, in accordance with the teachings of Manini, in order to allow for monitoring changes over time.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rugg: (US PGPUB 2006/0155172 A1) in view of Tsubouchi: (US PGPUB 2014/0280273 A1). 
CLAIM 10 
Rugg discloses the limitations above relative to Claim 11. With respect to the following limitations: 
wherein the local computer comprises a smartphone or a WiFi router; (Tsubouchi 0026). 
Rugg discloses a computer, but does not disclose a smartphone or WiFi router. Examiner asserts that these devices are old and well-known. Nonetheless, Tsubouchi discloses a system and method for detecting an animal abnormality using sensors that transmit data to a smartphone. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the monitoring system of Rugg so as to have included a smartphone, in accordance with the teachings of Tsubouchi, in order to allow the use of ubiquitous device to monitor pets.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rugg: (US PGPUB 2006/0155172 A1) in view of White et al.: (US PGPUB 2017/0161450 A1). 
CLAIM 15 
Rugg discloses the limitations above relative to Claim 12. With respect to the following limitations: 
wherein the veterinary telemedicine portal provides a veterinarian with voice, video, and data communication with a remotely located pet owner via the in-home pet monitoring system; (White Abstract, 0024, 0025, 0033). 
Rugg discloses communication with a caregiver, but not audio-video conferencing. White discloses an audio-video conferencing system between a veterinarian and a pet owner. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the monitoring system of Rugg so as to have included well-known audio-video conferencing, in accordance with the teachings of White, in order to allow for remote diagnosis of illness in a pet.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,782,847 B1 to Shemesh et al. discloses an automated animal surveillance system that includes comparing sensor signals to known patterns to detect behavior and provides alarms.
US 11,317,059 B1 to Lanatta et al. discloses a veterinary video conferencing system.
US PGPUB 2014/0123912 A1 to Menkes et al. discloses a pet animal collar for monitoring vital signs and providing alerts.
US PGPUB 2014/0267299 a1 to Couse discloses a veterinarian user interface for monitoring animals.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                         
Date: 12 August, 2022